Beck, J.
1. criminal ixretensefas to tiSatts. a° " I. The indictment, charges that defendant, by false and fraudulent representations as to his property and income, induced one Cowham' to loan and advance to him certain sums of money. Among other fraudulent representations, it is alleged in the indictment that defendant represented that his brother was soon to arrive in Iowa Balls, and bring with him money for defendant. The evidence supports this allegation, and shows that defendant stated that his brother was an English nobleman. Counsel for defendant insist that the allegation is immaterial, and that evidence in its support was erroneously admitted, for the reason that it pertained to a matter in the future, and not to a present or past event. "We think the representation that his brother was to arrive with money, coupled with a promise to use it in payment of the sums borrowed,- amounted to a pretense that he had the money. This pretense was properly alleged and proved.
*198obtaining money on tense?influpretense;1?!!dietment. *197II. The indictment alleges that the false representations were the main cause of Oowham’s loaning the money to *198defendant. It is insisted that the false pretenses should 'be alleged to be the sole cause thereof; ° . 5 support a conviction, it need not appear that the false pretenses were the only inducement for giving credit or delivering property to the accused. It is sufficient if they had such effect that without their influence upon the mind of the party defrauded he would not have given the credit. People v. Haynes, 11 Wend., 557. The indictment alleges that the false pretenses were the means by which defendant obtained the money, thus sufficiently showing that they were the inducements which controlled Cowham in loaning the money.
3._;_. o£apreteiíse. III. It is argued that the pretenses were absurd, and of such character that a prudent and intelligent man would not have been deceived thereby. The law will afford protection to the dull, stupid, confiding, and imbecile, against the acts of a cheat. The wise and prudent are not alone protected. If the false pretenses were made with the design of deceiving, and thereby obtaining credit or property, and had that effect, the guilty party cannot escape on the ground of the weak credulity of his victim. See State v. Montgomery, 56 Iowa, 195.
4._:__; ?niss?oni)Vad" defendant of his poverty, IY. At the trial, the defendant being without money or friends, the court appointed counsel to defend him. He stated in open court that he had no means with which to employ counsel. His statements to this effect . .. . . . _ were, against ins objection, proved, in order to show the fact that he was without money or property. It is now insisted that the evidence was erroneously admitted. We think differently. The defendant’s statements were in the nature of solemn declarations, which surely ought to be considered as evidence. It is argued that the statements were made under compulsion, and ought not, therefore, to be admitted in evidence. It cannot be so regarded. Defendant voluntarily made the statement in order to enjoy a benefit which the law mercifully extends to pauper criminals. He *199ought not, after receiving the benefits of his statement, to be permitted to defeat justice by withholding it from the jury.
5. —:-: devlces.6 ° V. Certain letters written by the defendant, addressed to the imaginary English nobleman, his brother, which he cunningly inclosed in a business envelope of his vietim, which had a direction for return to the victim, and a letter addressed to the victim by the supposed nobleman, delivered by the defendant himself, were admitted in evidence over defendant’s objection. We think they were competent evidence, as they tended to show the devices and arts used to impose upon the person defrauded, and induce him to credit the statements made by the defendant.
VI. Various objections in the nature of criticisms of the instructions given the jury are urged upon our attention. We think the instructions are correct expositions of the law, expressed with reasonable clearness and accuracy.
VII. One instruction is complained of upon the ground that there is no evidence to which it is applicable. We find such evidence, without difficulty, on the record.
e. ijtstbire£e^ttprinfcy VIII. Two or three other instructions were in print, and not in writing. This is made the ground of complaint. The statute, it is true, directs that instructions shall be given in writing. The law is sufficiently complied with by presenting them in print. And, if it should be held that this is erroneous, it cannot be claimed that prejudice resulted therefrom to defendant.
7. ckiminat. verdic?.601 IX. It is urged that the district court erred in not requiring the jury to find specifically upon certain questions of fact involved in the case. The statute authorizing special findings is applicable alone to civil cases. Code, §§ 2806 — 2809. There can be no special verdicts in criminal cases. The evidence, we find, sufficiently supports the verdict. The foregoing discussion disposes of all questions in the case. The judgment of the district court must be
Affirmed.